DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to amendment and remarks filed 11/6/20.  Claims 1, 19 and 20 have been amended.  Claims 1-13, 15-21 are pending.  
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-13, 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

Claims 1-13, 15-18 and 21 are drawn to a method for generating nutritional information (i.e. process).   Claim 19 is drawn to a non-transitory computer-readable storage device for generating nutritional information (i.e. article of manufacture).    Claim 20 is drawn to an apparatus for generating nutritional information (i.e. machine).    

Independent claims 1, 19 and 20 recite: 

Generating nutritional information, wherein the nutritional information is determined by performing an analysis based on the profile of the user, the grocery information, the type of the one or more grocery items and the ingestion information  and wherein the nutritional information is further based on aggregated nutritional information of a population at the one or more locations of the user, and wherein the nutritional information further indicates a recommended adjustment to the ingestion by the user of the at least one grocery item based on the aggregated nutritional information;

 	The limitations of generating nutritional information as drafted and detailed above, are steps that, under its broadest reasonable interpretation, cover performance of the limitation in the mind or by pen and paper but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “generating” in the context of this claim encompasses the user mentally determining nutritional information. One could practically in one’s mind or by pen and paper generate nutritional information by analyzing grocery information, the type of the grocery item and ingestion information.  Furthermore, a person could practically determine in his or her mind or by pen and paper the nutritional information one or more locations.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or by pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Furthermore, the claims are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
add insignificant extrasolution activity to the abstract idea, for example  the recitation of receiving a profile or a user; receiving grocery information on an availability of one or more grocery items for ingesting by the user at one or more locations of the user, wherein the grocery information includes an image of a machine-readable code affixed to the one or more grocery items; receiving ingestion information and identifying a type of the one or more grocery items based on the machine-readable code amount to mere data gathering and/or the recitation of providing the nutritional information including the recommended adjustment amounts to an insignificant application, see MPEP 2106.05(g)
amount to mere instructions to apply an exception 
the recitations performing the functions by a processor amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraph [0072] of the present Specification, see MPEP 2106.05(f)
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of performing the functions by the processor and over the packet network associated with the network service provider merely limits the abstract idea the environment of a computer, see MPEP 2106.05(h))
The additional limitations of a first internet of things device; a second internet of things device; and wherein the at least second internet things of device is distinct from the first internet things of device generally link the abstract idea to field of “internet of things” devices.  Specification para. [0012] defines Internet of Things (IoT) as network objects, e.g., devices having necessary electronics, software, and network connectivity to collect and exchange data.  

Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
Specifically, for the receiving and providing steps that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. 
The background does not provide any indication that the network appliance is anything other than a generic, off-the-shelf computer component and there is no indication that the combination of steps receive the data and provide the data in an unconventional way to provide an inventive concept.  

Dependent claims 2-13, 15-18 and 21 depend upon independent claim 1 and does not provide a practical application nor an inventive concept and thus also remain rejected under 35 USC 101 as being directed towards non-statutory subject matter.  Claim 21 teaches connecting the devices to the packet network via a wireless communication protocol.  Connecting devices to the packet network via wireless communication protocol generally links the abstract idea to a technological environment.  It is noted that dependent claims 5 and 7 more specifically define the types of “internet of things” devices.  However these limitations alone do not add a “practical application” as they only generally link the “receiving” step to specific devices.  The combination of both types of “internet of things” devices receiving data may add a practical application.   
Subject Matter free from Prior Art
The closest prior art of record Day (2005/0049920) teaches generating, via the processor, nutritional information, wherein the nutritional information is determined by performing an analysis based on the profile of the user, the grocery information, and the ingestion information (Day; para. [0048] The personal computer estimates a set of consumption rates for food items on the shopping list and optionally suggests suitable alternatives for individual food items (i.e. “nutritional information”) based upon the estimated consumption rates (i.e. “ingestion information”); nutritional data associated with food items on the shopping list (i.e. “grocery information”) and dietary objectives of the user (i.e. “profile of the user”) and Tatourian (2016/0180723) teaches receiving information via an internet of things device (para. [0037] teaches a smart refrigerator (i.e. “internet of things” device) with a plurality of sensors used to observe contextual information such as food consumption of the person and nutrition information of food observed by the refrigerator).  

However Day in view of Tatourian, alone or in combination do not expressly teach: 
receiving, via the processor and over a packet network associated with the network service provider, from at least a first internet of things device, grocery information on an availability of one or more grocery items for inqestinq by the user at one or more locations of the user
receiving, via the processor and over the packet network associated with the network service provider, from at least a second internet of things device, ingestion information on ingestion by the user of at least one grocery item of the one or more grocery items, wherein the at least the second internet of things device is distinct from the at least the first internet of things device; and
generating, via the processor, nutritional information, wherein the nutritional information is determined by performing an analysis based on the profile of the user, the grocery information, and the ingestion information and wherein the nutritional information is further based on aggregated nutritional information of a population at the one or more locations of the user, and wherein the nutritional information further indicates a recommended adjustment to the ingestion by the user of the at least one grocery item based on the aggregated nutritional information.  

No final decision on patentability has been made in light of other pending rejections.  


Response to Arguments
Applicant's arguments filed 11/6/20 have been fully considered but they are not persuasive. 

Applicant begins arguments on pg. 9 of the Remarks traversing the current rejection under 35 USC 101.    Applicant argues that claim 1 states a particularized methodology and provides recitations that confine the claim to a particular solution that assists a user to reach nutritional goals or preferences and/or modify eating behaviors utilizing available information.  However, a particular methodology, alone, does not amount to a practical application of a judicial exception.  As the October 2019 Update states on pg. 11, a specific way of achieving a result is not a stand-alone consideration in determining a practical application.  

Applicant further argues that certain limitations of claim 1 cannot be performed in the mind or by pen and paper such as identifying the type of grocery item from a machine-readable code.  However Examiner has not identified identifying the grocery item from a machine-readable code as part of the abstract idea.  Identifying the grocery item from the machine-readable code as recited in the claim is data gathering activity and considered insignificant extrasolution activity.  Applicant states that “the ability to identify the grocery item based on a machine-readable code contributes to the improvement in the field of providing nutritional information that is achieved by the claimed method.”  However, Applicant has not elaborated on what kind of technical improvement is involved.  Providing nutritional information, alone, is not a technical improvement amounting to a practical application.  Applicant further discusses a particular example of having a sensor in a location where the food and drink items are stored.  This, however, is not described in the claim and thus is not applicable in the subject matter eligibility analysis.  

Applicant next argues on the bottom of pg. 10 that the claims are directed to an improvement in the functioning of an existing technological process and similar to Enfish involves a claimed advance over the prior art.  Applicant states that the current claims provide an advancement in the technical field of “food consumption monitoring systems.”  Regarding Enfish, Applicant does not provide any disclosure from the Specification showing that the present invention, like Enfish, results in the improvements of increased flexibility, faster search times, and smaller memory requirements.  Examiner further asserts that the present invention does not address a “problem specifically arising in the realm of computer networks.”  An improvement in receiving nutritional information based on a baseline of nutritional need and improving the ability of the user to utilize nutritional information without having to manually record the information do not provide improvements in the same vein as Enfish.  While utilizing a computer to perform the abstract idea may improve the efficiency of carrying out the abstract idea, the claims do not result in any measurable improvements to the operations of the computer hardware itself, such as reduced memory usage or increased processor speed.  Merely using generic computer components to perform basic computer functions to practice or apply the abstract idea does not constitute a meaningful limitation that would amount to significantly more than the abstract idea, even though such operations could be performed faster than without a computer.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207.  The examiner can normally be reached on Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        1/11/21